Citation Nr: 0014611	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  00-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to August 
1968.  He died in October 19989 and the appellant is his 
widow.  This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

REMAND

In a statement received in May 2000, the appellant requested 
a video hearing at the RO before a member of the Board.  
Accordingly, the case is remanded to the RO for the following 
development:

The RO should place the appellant's name 
on the docket for a video hearing before 
a member of the Board at the RO, 
according to the date of her May 2000 
request for such a hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until 
she receives further notice; 

however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

